Ot
Case 3:21-cv-01411-D Docunlose 4 $25 tort Page 1of 27 PagelID5

ORIGINAL IN THE UNITED STATES DISTRICT COURT ttaas_ fh, aD TX

FOR THE DISTRICT OF TEXAS

| JUN 17 AMI: 00
Joe Hunsinger
Plaintiff Pro-Se’ Case No: Y CLERK att
V.
_ Y
Mweene Investments INC 3 2 I U V 1 4 } J ™ D
Defendants

COMPLAINT

1.0 PARTIES
1.1 Joe Hunsinger is a an individual citizen of Texas and a resident of this

District.

1.2 Defendant Mweene Investments INC is a Domestic corporation with its
principal place of business in the State of Texas. Collin County.

1.3. Defendant can be served by their agent Chizoma Mweene at 9701 Carmel
Valley, Frisco, Texas 75035.

1.4 Chizoma Mweene is the creator of Mweene Investments INC.

2.0 JURISDICTION AND VENUE
2.1 This court has personal specific jurisdiction pursuant to 28 USC Section 1331

and 47 USC Section 227.

2.2 Supplemental jurisdiction for Plaintiffs state law claims arise under 28 USC
Section 1391(b)(2).

“4

 
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 2of27 PagelD6

2.3. This Court has personal specific jurisdiction over Defendant because
defendant made calls to Plaintiff in this District and Defendant conducts business
in the State of Texas.

3.0 PRELIMINARY STATEMENT

3.1 This is an action for damages brought by an individual consumer for
violations of the TCPA, a federal statute enacted in response to widespread public
outrage about the proliferation of intrusive and nuisance telemarketing practices.

3.2 Senator Hollings, the TCPA’s sponsor, described these call as “the scourge of
modern civilization. They wake us up in the morning; they interrupt our dinner at
night; they force the sick and elderly out of be; they hound us until we want to rip
the telephone out of the wall.”

3.3. According to findings by the FCC, the agency congress vested with authority
to issue regulations implementing the TCPA, such calls are prohibited because, as
Congress found, automated or prerecorded telephone calls are a greater nuisance
and invasion of privacy than live solicitation calls.

3.4 The national DNC registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at
those numbers. Plaintiff hereby requests a copy of Defendants DNC Policy.

3.5 The TCPA regulations define “telemarketing” as “the initiation of a telephone
call or message for the purpose of encouraging the purchase or rental of, or
investment in, property, goods, or services.”

3.6 Telemarketing occurs when the context of a call indicates that it was
initiated and transmitted to a person for the purpose of promoting property,

goods, or services.
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 3of27 PagelD 7

3.7. Neither the TCPA nor its implementing regulations require an explicit
mention of a good, product, or service - where the implication of an improper
purpose is “clear from the context.”

3.8 In other words, “offers that are part of an overall marketing campaign to sell
property, goods, or services constitute” telemarketing under the TCPA.

3.9 If a call is not deemed telemarketing, a Defendant must nevertheless
demonstrate that it obtained the Plaintiffs prior express consent.

3.10 The FCC has issued rulings and clarified that consumers are entitled to the
same consent-based protections for text messages.

3.11 “Unsolicited telemarketing phone calls or text messages, by their nature,
invade the privacy and disturb the solitude of their recipients.”

3.12 Plaintiff has been harmed by Defendants’ acts because his privacy has been
violated. Plaintiff was subject to annoying and harassing telephone calls (texts)
that constitute a nuisance.

3.13 Telemarketers must obey the prohibitions in the TCPA.

3.14 Telemarketing is defined as “a plan, program, or campaign which is
conducted to induce the purchase of goods or services or charitable contribution
by use of one or more telephones and which involves more than on interstate

telephone call.

3.15 Plaintiff establishes injury in fact, if he or she suffered “an invasion of a
legally protected interest” that is “concrete and particularized” and “actual or
imminent, not conjectural or hypothetical.”

 
 

Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 4of27 PagelD8

3.16 Plaintiff has the precise harm and infringe the same privacy interests
Congress sought to protect in enacting the TCPA.

3.17 Plaintiffs “express consent” is not an element of Plaintiffs prima facie case,
but is an affirmative defense for which the Defendant bears the burden of proof.

3.18 One single unsolicited marketing text or call is all it takes for a Plaintiff to
have standing and bring suit against a violator of the TCPA.

3.19 The TCPA does not bar all business-related text messaging, but instead,
focuses, in part, on cellular calls and text messages that are for the purpose of
soliciting new or additional business.

3.20 Defendants actions are a pattern and practice over time.

3.21 Defendants, in its alleged violation, was aware of the conduct and allowed it
to continue.

3.22 The impersonal and generic nature of Defendants text message(s),
demonstrate that Defendant utilized an ATDS in transmitting the message.

3.23 Text message advertisements and the use of a short code, support an
inference that the text messages use ATDS.

3.24 Plaintiff has alleged facts sufficient to infer text messages were sent using
ATDS - use of a short code and volume of mass messaging alleged would be
impractical without use of an ATDS.

3.25 Defendant used a “long code” to transmit a text to the Plaintiff. A long code
is a standard 10-digit phone number that enabled Defendant to send SMS text
messages en masse, while deceiving recipients into believing that the message
was personalized. Defendant can copy and past and send hundreds of characters

out with a few clicks.

 
 

Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page5of27 PagelD9

3.26 Long codes work as follows: Private companies known as SMS gateway
providers have contractual arrangements with mobile carriers to transmit two-way
SMS traffic. These SMS gateway providers send and receive SMS traffic to an from
the mobile phone networks SMS centers which are responsible for relaying those
messages to the intended mobile phone. This allows for the transmission of a
large number of SMS messages to and from a long code.

3.27 Specifically, upon information and belief, Defendant utilized a combination
of hardware and software systems to send the text messages at issue in this case.
The systems utilized by Defendant have the capacity of store telephone numbers
and to dial such number from a list.

3.28 Defendants unsolicited calls/text message(s) caused Plaintiff actual harm,
including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
trespass, and conversion. Defendants text messages also inconvenienced Plaintiff
and caused disruption of his daily life.

3.29 Unwanted “Robocalls” are the number one complaint in America today.
Americans received over 47 billion robocalls just year.

3.30 Plaintiff estimates he has received tens of thousands of unauthorized and
unwanted text messages and calls in his lifetime from telemarketers. Some have
been from repeat violators and some have been from single call/text violators.
The Bureau of Labor Statistics tells us there are 134,800 telemarketers in the USA.
If this information is correct American consumers could quite possibly receive
369.31 calls per day and we have to tell the telemarketers is to place us on their
do not call list and we won’t hear from them in another 12 months, and then
process begins all over again? Plaintiff does not want to have his phone ring or
text 369.31 times a day from telemarketers. Plaintiff does not even want one
telemarketer to call him. There is a reason they say we as a nation may disagree
on many issues, but when it comes to unwanted telemarketing (Robocalls/texts)
we all agree that we do not like them.

 
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 6of27 PagelD 10

3.31 The contempt from Senator Hollings was he even wanted to do away with all
telemarketers, period. Plaintiffs pleading as mentioned above are clear and give
an insight on where Plaintiff set of mind. How he wants to left alone and
unbothered by telemarketing calls/texts.

3.32 The do not call provisions of the TCPA cover any plan, program or campaign
to sell goods or services through interstate phone calls. This includes calls by
telemarketers who solicit consumers, often on behalf of third party sellers.

3.33 The TCPA has a “safe harbor” for inadvertent mistakes. If a telemarketer
can show that, as part of its routine business practice, it meets all the
requirements of the safe harbor, it will not be subject to civil penalties or
sanctions for mistakenly calling a consumer who has asked for no more calls, or
for calling a person on the registry.

3.34 Plaintiffs complaint seeks money damages and injunctive relief from
Defendants illegal conduct.

3.35 This private cause of action is a straight forward provision designed to
achieve a straightforward result. Congress enacted the law to protect against
invasions of privacy that were harming people. The law empowers each person to
protect his own personal rights. Violations of the law are clear, as is the remedy.

3.36 The TCPA was enacted to prevent companies like Defendant from invading
Plaintiffs’ privacy as explained in paragraph 3.27 and 3.28.

3.37 Defendant(s) uses telemarketing to obtain new customers.

3.38 If Defendant(s) want to avoid a TCPA lawsuit, all they have to do is not break
the laws in the TCPA.

 
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 7of27 PagelD11

4.0 VICARIOUS LIABILITY

4.1 At all times relevant the the events giving rise to this lawsuit, Defendant
acted through its agents and is therefore liable for such actions pursuant of
vicarious liability principles.

4.2 Whenever it is stated herein that Defendant engaged in any act or omission,
the statement includes the acts or omissions by Defendant, its agents, its
employees, its representatives and others with actual or apparent authority to act
on behalf of and bind the Defendant.

5.0 QUESTIONS OF LAW

5.1 There are well defined and nearly identical questions of law and fact that
affect all parties. Such common questions of law and fact include, but are not
limited to, the following:

5.2 Whether Defendant(s) placed such telephone calls to the Plaintiff;

5.3. Whether Defendant(s) TCPA violations and conduct was knowing
and/or willful:

5.4 Whether Defendant(s) can meet their burden of showing that they
clearly and unmistakably obtained “prior express consent” to make
such calls/texts to the Plaintiff;

5.5 Whether Defendant(s) are liable for damages to the Plaintiff, as well as
the amount to of such damages;

5.6 Whether Defendant(s) identified themselves to the Plaintiff or if
their agents identified the entity on whose behalf the call/text was
being made;

5.7. Whether Defendant(s) sent Plaintiff their DNC policy when it was

requested;
5.8 Whether Defendant(s) uses telemarketing to obtain new customers;

5.9 Whether Defendant(s) have a written DNC policy;
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 8of27 PagelD 12

5.10 Whether Defendant(s) written DNC policy was shared with anyone
“on demand.”;

5.11 Whether Defendant(s) can prove they trained their employees about
the telemarketing rules and laws set in place;

5.12 Whether Defendant(s) have maintained a list of persons that they may
not contact;

5.13 Whether Defendant(s) have a process in place to prevent phone calls
to either numbers on the National Do Not Call List or numbers on the
telemarketers internal do not call list;

5.14 Whether Defendant(s) have a process in place to monitor calls to
prevent violations of the do not call list;

5.15 Whether Defendant(s) have maintained an errant list of all call that
violate the do not call regulations;

5.16 Whether Defendant(s) can prove they used TCPA compliant vendors;

5.17 Whether Plaintiff opted out of receiving calls/texts from Defendant.

5.18 Whether Defendant(s) honored Plaintiffs opt out/stop request.

5.19 Whether Defendant(s) had reason to know, or should have known that
its conduct would violate the statute.

5.20 Whether Plaintiff is entitled to injunctive relief;

5.21 Whether Defendant(s) should be enjoined from engaging in such
mentioned conduct in the future;

5.22 Common questions in this case have common answers.

 
 

Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page9of27 PagelD 13

6.0 FACTUAL ALLEGATIONS

MWEENE INVESTMENTS INC
6.1 On Saturday January 2, 2020 at 12:56 PM Plaintiff received one
unauthorized and unwanted phone call to my cell phone ending in 7677 from
Defendant or their agent form phone number / short code 903-225-6902.

6.2 Defendant wanted to buy real property from Plaintiff and sent him an email
from info.mweeneinvestments@gmail.com. Plaintiff identified Defendant as
Mweene Investments INC.

6.3. On June 10, 2021 at 10:58 AM Plaintiff received a phone call from Defendant
469-306-0379 at 10:58 AM, who again wanted to buy real property from Plaintiff.
Plaintiff tried to politely hang up the phone on Defendant because he had an
appointment to make a scheduling order with opposing counsel in another TCPA
case. Plaintiff ended up just hangin up because he was late for his appointment.
Defendant, or its agent, was acting like a little pesky buger.

6.4 While Plaintiff was on the telephone with opposing counsel in the other TCPA
case, Defendant called the Plaintiff again from 469-306-0379 at 11:12 AM on 6-
10-2021. It is a real nuisance to be going over a scheduling order and then there
phone is ringing on the other line from a telemarketer. Plaintiff had to ask
opposing counsel to repeat what he said because the beeping was cancelling out
his voice.

6.5 Defendant should have never contacted Plaintiff, period. Then Defendant
sent two text messages to Plaintiff number ending in 7677 from 469-306-0379 on
Thursday June 10, 2021 at 11:16 AM.

6.6 Defendant emailed Plaintiff an offer to buy his property. Defendant was
really pushing plaintiff to sell his property at 20% of its true value.

 
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 10of27 PagelD 14

6.7 Plaintiff did not have to contact Defendant afterwards to find out their legal
name or who they were working for or the company name. This information
showed up in the contract offer Defendant sent. Of all the freaking junk Plaintiff
has gone through with telemarketers, never, not one time, has a telemarketer
given their true identity (to their legally registered business in the US) to Plaintiff.
One time, a few years ago, a telemarketer did give Plaintiff their business name
and phone number and website and agents name and supervisor name and was
actually passed on to the supervisor who took Plaintiffs call. They answered all of
Plaintiffs questions without any hesitation. They were an web hosting / promotion
company in South America.

6.8 Plaintiff is informed and believes and therefore alleges that texts that
Defendant placed to him were made using an automatic telephone dialing
system.

6.9 Plaintiff, searching on the Texas Secretary of State’s website [and paying
their search fees], found Defendant to be registered as a domestic LLC. In the
State of Texas.

6.10 Plaintiff searched Defendant on Pacer [and also paid their fees to search and
look at pleadings] and did not find other complaints against the Defendant for
violations of the TCPA.

6.11 Plaintiff, at no time, gave Defendant his “express consent” to be contacted
by text messages.

6.12 Part of Plaintiffs discovery will will be finding out if Defendant has a
company wide pattern or practice of engaging in the alleged illegal practices at
issue in my case. Plaintiff is proffering that a number of similar incidents have
occurred around the country to other everyday people.

6.13 In this alleged action, it is the Plaintiffs belief the Defendant uses short
codes to run his telemarketing campaign to text people from a phone number and
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page11of27 PagelD 15

if they don’t respond he (they) is back at it contacting the same people who did
not respond with a new number.

6.14 The text placed by the Defendant was not necessitated by an emergency.

6.15 Defendants calls were transmitted to Plaintiffs cellular telephone, and within
the time frame relevant to this action.

6.16 Defendant and/or their agents failed to properly identify themselves as
required by the TCPA.

6.17 Plaintiff is not a customer of Defendant and has not provided defendant with
his personal information or telephone number, or sought out solicitation from the
Defendant or their agents.

6.18 It is Defendants burden to prove they has “express consent” per the TCPA to
call the Plaintiff on his cell phone using an “automatic telephone dialing system.”

6.19 At no time did Plaintiff provide prior express written consent, or even prior
permission, for the Defendant or their agents to call the Plaintiff.

6.20 Plaintiff does not have and has never had an established business
relationship with the Defendant.

6.21 The text received by the Plaintiff from the Defendant or their agent was for
the purpose of encouraging the purchase of rental of, or investment in, property,
goods, or services. The call therefor qualifies as telemarketing.

6.22 Plaintiff is the subscriber of phone number ending in 7677 and is financially
responsible for phone service to said number.

 
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 12o0f27 PagelD 16

6.23 Plaintiff's phone number ending in 7677 is primarily used for personal,
family, and household use.

6.24 Upon information and belief, Defendants calls harmed the Plaintiff by
causing the the very harm that Congress sought prevent - that is the “nuisance
and invasion of privacy” and a Plaintiff suffered a concrete and particularized

harm.

6.25 Upon information and belief, Defendants texts harmed Plaintiff by intruding
upon Plaintiffs seclusion, lost time attending to unwanted and unauthorized calls,
decreased phone battery life, need for more frequent re-charging of the battery,
annoyance, and frustration.

6.33. The FCC has instruct that sellers such as Defendants may not avoid Liability
by outsourcing telemarketing:

[A]lllowing the seller to avoid potential liability by outsourcing its
telemarketing activities to unsupervised third parties would leave
consumers in many cases without effective remedy for telemarketing
intrusions. This would particularly be so if the telemarketers were
judgment proof, unidentifiable, or located outside the United States, as is
often the case. Even where third-party telemarketers are identifiable,
solvent, and amenable to judgment limiting liability to the telemarketer
that physically places the call would make enforcement in many cases
substantially more expensive and less efficient, since consumers (or law
enforcement agencies) would be required to sue each marketer
separarately in order to obtain effective relief. As the FTC noted, because
“[sJellers may have thousands of ‘independent’ marketers, suing one or a
few of them is unlikely to make a substantive difference for consumers
privacy.”

May 2013 FCC Ruling. 28 FCC Red at 6588(Paragraph 37) (internal citations

omitted).

 
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 130f27 PagelD17

6.34. In its January 4, 2008 ruling, the FCC reiterated that a company on whose
behalf a telephone call is made bears the responsibility for any violations. id.
(specifically recognizing “on behalf of” liability in the context of an autodialed or
prerecorded message call sent to a consumer by a third party on another entity’s
behalf under 47 USC Section 227(b).

6.35. The FCC has explained that its “rules generally establish that the party on
whose behalf a solicitation is made bears ultimate responsibility for any
violations.” See in re Rules & Regulations Implementing the TCPA, CC Docket No.
92-90, Memorandum Opinion and Order, 10 FCC Red 12391, 12397 (Paragraph
13)(1995).

6.36. Depot, or some unnamed entity working on Depot’s behalf, made several
autodialed calls described in this Complaint “on behalf of” Defendants withing the
meaning of the FCC’s Declaratory Rulings and 47 USC Section 227(c)(5).

6.37. On May 9, 2013, the FCC released a Declaratory Ruling holding that a
corporation or other entity that contacts out is telephone marketing “may be held
vicariously liable under federal common law principles of agency for violations
of ...section 227(b) that are committed by third-party telemarketers” See In re
Joint Petition filed by Dish Network, LLC., et al, for Declaratory Ruling Concerning
the TCPA Rules, CG Docket No. 11-50, Declaratory Ruling, 28 FCC Red 6574, 6574
(paragraph 1)(May 9, 2013)(“May 2013 FCC Ruling”).

6.38. More specifically, the May 2013 FCC Ruling held that, even in the absence of
evidence of a formal contractual relationship between the seller and the
telemarketer, a seller is liable for telemarketing calls if the telemarketer “has
aparent (if not actual) authority” to make the calls. 28 FCC Red at 6586
(paragraph 34)
 

Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 14of27 PagelD 18

6.39. The fact is after an illegal telemarketing text Plaintiff has begun to receive
multiple emails a day from Defendant.

6.41. The FCC has repeatedly rejected a narrow view of the TCPA liability,
including the assertion that a seller’s liability requires a finding of formal agency
and immediate direction and control over the third-party who placed the
telemarketing cal, id at 6587 n. 107.

6.42. The may 2013 Ruling further clarifies the circumstances under which a

telemarketer has apparent authority:
[A]pparent authority may be supported by evidence that the seller alows
the outside sales entity access to information and systems that normally
would be within the Sellers's exclusive control, including: access to
detailed information regarding the nature and pricing of the seller’s
products and services or to the seller’s customer information. The ability
by the outside sales entity to enter consumer information into the seller's
sales or customer system, as well as the authority to use the seller’s
trade name, trademark and service mark may also be relevant. It may
also be persuasive that the seller approved, wrote or reviewed the outside
entity’s telemarketing scripts. Finally, a seller would be responsible under
the TCPA for the unauthorized conduct of a third-party telemarketer that
is otherwise authorized to market on the seller’s behalf if the seller knew
(or reasonably should have known) that the telemarketer was violating
the TCPA on the seller’s behalf and the seller failed to take effective steps
within its power to force the telemarketer ti cease that conduct.

28 FCC Red at 6592 (paragraph 46).

6.44. Defendants were legally responsible for ensuring that their vendors
complied with the TCPA, even if Defendants did not themselves make the calls.

6.47. Defendant were legally responsible for ensuring that their vendors complied
with the TCPA, even if Defendants did not themselves make the calls.

 
 

Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 15o0f27 PagelD 19

6.48. Defendants knew (or reasonably should have known( that their vendors
were violating the TCPA on their behalf, and failed to take effective steps within
their power to force the telemarketer to cease that conduct.

6.49 Defendants calls were transmitted to Plaintiffs cellular telephone, and within
the time frame relevant to this action.

6.50 Defendant and/or their agents failed to properly identify themselves as
required by the TCPA.

6.58 Upon information and belief, Defendants calls harmed the Plaintiff by
causing the the very harm that Congress sought prevent - that is the “nuisance
and invasion of privacy” and a Plaintiff suffered a concrete and particularized
harm.

6.59 Upon information and belief, Defendants calls harmed Plaintiff by intruding
upon Plaintiffs seclusion and bugging him when he had an appointment to keep
and was talking on the telephone.

6.60 As a result of Defendant illegal conduct, Plaintiff is entitled to $500 in
damages for each such violation of the TCPA. This is for each and every violation,
whether Defendants committed multiple violations with a single phone call.

6.26 As a result of Defendant illegal conduct, Plaintiff is entitled to $500 in
damages for each such violation of the TCPA. This is for each and every violation,
whether Defendant committee multiple violations with a single text. The number
of texts are irrelevant.

7.0 STANDING

7.01 Standing is proper under Article Ill of the Constitution of the United States of
America because Plaintiff's claims state: (a) a valid injury in fact; (b) which is

 
 

Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 16of27 PagelD 20

traceable to the conduct of Defendant; and (c) is likely to be redressed by a
favorable judicial decision.

7.02 Plaintiff's injury in fact must be both “concrete” and “particularized” in order
to satisfy the requirements of Article Ill of the Constitution.

7.03 For an injury to be “concrete” it must be a de facto injury, meaning that it
actually exists. In Plaintiffs case, Defendant sent a text messages to Plaintiff’s
cellular telephone, using an ATDS. Such text messages are a nuisance, an
invasion of privacy, and an expense to Plaintiff. All three of these injuries are
concrete and de facto.

7.04 For an injury to be “particularized” means that the injury must “affect the
Plaintiff in a personal and individual way.” In Plaintiffs case, Defendant invaded
Plaintiffs privacy and peace by texting his cellular telephone, and did this with the
use of an ATDS. Furthermore, Plaintiff was distracted and annoyed by having to
take time, opening and reading the text message. All of these injuries are
particularized and specific to Plaintiff.

7.05 Plaintiffs case passes The “ Traceable to the Conduct of Defendant” Prong.

7.06 The second prong to establish standing at the pleadings phase is that
Plaintiff must allege facts to show that its injuries are traceable to the conduct of
Defendant. The above text message was directly and explicitly linked to
Defendant. The number from which the text was sent belongs to Defendant. This
text message is the sole source of Plaintiff's and the Class’s injuries. Therefore,
Plaintiff has illustrated facts that show that her injuries are traceable to the
conduct of Defendant.

7.07 Plaintiffs case passes the “ Injury is Likely to be Redressed by a Favorable
Judicial Opinion” Prong,

 
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page17of27 PagelD 21

7.08 The third prong to establish standing at the pleadings phase requires
Plaintiff to allege facts to show that the injury is likely to be redressed by a
favorable judicial opinion In the present case, Plaintiff's Conclusion include a
request for damages for each text message made by Defendant, as authorized by
statute in 47 USC. Section 227. The statutory damages were set by Congress and
specifically redress the financial damages suffered by Plaintiff.

7.09 Plaintiff, under his 14 Amendment rights, has right to bring this action to be
heard in front of a jury.

7.10 Because all standing requirements of Article Ill of the US Constitution have
been met, Plaintiff has standing to sue Defendant on the stated claims.

COUNT 1

8.01 Plaintiff re-alleges and incorporates the above paragraphs.

8.02 Defendant violated 47 USC Section 227(b)(1)(A)(iii) by placing (non
emergency) solicitation texts and phone calls to the Plaintiff.

8.03 Defendant must pay Plaintiff $500 for each text and call placed to Plaintiff.

COUNT 2

9.01 Plaintiff re-alleges and incorporates the above paragraphs.

9.02 Defendant transmitted two solicitation texts and three calls to Plaintiffs
cellular phone number, which was registered on the Do Not Call registry, violating
47 CFR Section 64.1200(c).

9.03 Defendant must pay Plaintiff $500 for each text placed to Plaintiff.
COUNT 3

10.01 Plaintiff re-alleges and incorporates the above paragraphs.
 

Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 18o0f27 PagelD 22

10.02Defendant knew or should have know that Plaintiff had not given express
consent to receive its texts messages violating USC Section 227(b)(3)(C).

10.03 Defendant must pay Plaintiff $500.

COUNT 4

11.01 Plaintiff re-alleges and incorporates the above paragraphs.

11.02Defendant transmitted a text to the Plaintiff, despite the fact that Plaintiffs
phone number is listed on the DNC list, a violation of USC Section 227(c).

11.03Defendant must pay Plaintiff $500.

COUNT 5

12.01 Plaintiff re-alleges and incorporates the above paragraphs.

12.02 Defendant transmitted more than one text to the Plaintiff (two), a violation
of USC Section 227(c)(5)(B).

12.03 Defendant must pay Plaintiff $500 for each text placed to the Plaintiff.

COUNT 6

13.01 Plaintiff re-alleges and incorporates the above paragraphs.
13.02Defendant spoofed their caller id. The phone numbers on displayed on
Plaintiffs caller id were long codes. Plaintiff cannot call Defendants long code and

speak to someone. A violation of 47 CFR Section 64.1601(4)(e).

13.03 Defendant failed to provide a call back number in the initial text message.
A violation of 47 CFR Section 64.1200(b)(2).

13.04Defendant must pay Plaintiff $500.
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 19o0f27 PagelD 23

COUNT 7

14.01 Plaintiff re-alleges and incorporates the above paragraphs.

14.02Defendant made calls to Plaintiffs phone ending in 7677 intentionally or
knowingly and the calls were not accidental.

14.03Pursuant to TBCC Section 305.053, Plaintiff sues here for monetary
damages.

140.4Pursuant USC Section 227(c)(5) and 47 CFR Section 64.1200(a)(2), treble
the $500 statutory damages to be recoverable by Plaintiff against the Defendant
to $1500 for each transmitted text Defendant placed and for violating the the
DNC request.

14.05Defendant must pay Plaintiff $1500 for each violation and text transmitted
to Plaintiff.

COUNT 8

15.01 Plaintiff re-alleges and incorporates the above paragraphs.

15.02Pursuant to 47 USC Section 227(b)(3)(A) and TBCC Section 305.053, the
court following the trial of this action should issue an order permanently enjoining
Defendant and its agents from engaging in any further conduct with respect to
Plaintiff which violates the rules and regulations of 47 USC Section 227.

COUNT 9

16.01 Plaintiff re-alleges and incorporates the above paragraphs.

16.02 Defendant intentionally intruded on Plaintiffs solitude, seclusion, and
private affairs by transmitting unwanted telemarketing calls to his cellular phone.
Defendants intrusion would be highly offensive to a reasonable person.

 
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 20o0f27 PagelD 24

16.03The repeated autodialed calls to Plaintiffs cellular phone have caused him
emotional harm and distress, frustration, aggravation, wasted time, a nuisance
and other losses.

16.04 Plaintiff seeks to recover actual damages, including his damages for mental
anguish, to be proven at trial. Mental anguish is one of the torts for which Plaintiff
can recover mental-anguish damages without proving physical injury.

TRIAL BY JURY
17.01Plaintiff demands a trial by jury under the 7° Amendment of the US
Constitution.

CONCLUSION

Plaintiff has read Dondi Properties Corp. v. Commerce Savs. & Loan Ass’n which
pretty much establishes the conduct for attorneys and references abusive
litigation tactics from attorneys conduct. Plaintiff believes if Defendant would
read Dondi and instruct their attorney to send copies of the filings and emails
between the Plaintiff and Defendants attorney, this would keep the Defendants
attorney from “poking a stick at Plaintiffs ribs” just to upset him and try to prolong
the hours he will be charging his client.

Plaintiff requests a copy of Defendants Do-Not-Call Policy to be sent to Plaintiffs
address below.

Plaintiff requests everything he has asked for in his Complaint and other relief as

the Court deems necessary.

 

Joe Wonkeger Pro se
7216 CF Hawn Frwy.
Dallas, Texas 75217
214-682-7677
joe75217@gmail.com

 
Case

 

(903) 225-6902

 

 

 

 

( Create contact Update contact |

 

 

(903) 225-6902 %. 2

gw Yan 2 (Sat) 12:56 PM

Texas
(469) 306-0379

| Create contact Update contact

 

(469) 306-0379 . BF

Jun 10 (Thu) 10:58 AM

Texas

 
(469) 306-0379

 

 

- Create contact ) Update contact

 

 

(469) 306-0379 .

» Jun 10 (Thu) 11:12 AM

Texas

 
Case 3:21-cv-01411-D Document 3 Filed:06#f7/2182 Rage] 24 9 4FIVPagelD 28

€ (469) 306... mM & @
O° AOd |

(-!

Thursday « 11:16 AM

1/2 Hi Joe, Andrew here,
my partner Charles is
about to set an offer for
you, if you can give me

a call, so we can settle
down an offer for you
before sendin

Thu 11:16 AM

2/2 g it into your email.
Thu 11:16 AM

 

20k cash. No realtor
fees. Email me. | cannot
talk. Joe75217@gmail
-COMm

Thu 11:37 AM * SMS

CG) [f Textmessage © &

. J O OU

 
Case 3:21-cv-01411-D Document 3 Filed 06/17/21 Page 25o0f27 PagelD 29

 

 

Gmail - National Do Not Call Registry - Your Regi... https://mail.google.com/mail/u/0?ik=f2b1d3c4c0...
mM Gmail Joe Hunsinger <casa75217@gmail.com>
National Do Not Call Registry - Your Registration Is Confirmed
1 message
Verify@donotcall.gov <Verify@donotcall.gov> Fri, Oct 16, 2020 at 3:50 PM

To: CASA75217@gmail.com

Thank you for registering your phone number with the National Do Not Call Registry. You successfully registered your phone number
ending in 7677 on January 06, 2005. Most telemarketers will be required to stop calling you 31 days from your registration date.

Visit https://www.donotcall.gov to register another number or file a complaint against someone violating the Registry.

Please do not reply to this message as it is from an unattended mailbox. Any replies to this email will not be responded to or forwarded.
This service is used for outgoing emails only and cannot respond to inquiries.

1 of 1 10/16/20, 5:41 PM

 
JS 44 (Rev. 10/20) - TXND (10/20)

The JS 44 civil cover Case sts GMO at AD ede neither Meni nor OFFER: yf Mies, and sehi Gh. ple 26

cv-01411-

pf

 

of 27 PagelD 30

ngs or Fine me S as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS
JOE HUNSINGER

(b) County of Residence of First Listed Plaintiff DALLAS

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

(IN U.S. PL
NOTE:

Attorneys (If Known)

 

MWEENE INVESTMENTS INC

County of Residence of First Lise ERE OREN) |

INTIFR C4828

IN LAND CONDEMNATION CASES, USE THE : LOCATION OF
THE TRACT OF LAND INVDLVED.

 
  
    
   
     

 

JUN 17 202!
oA

CT COURT
LERK U.S. DISTRI >
NORTHERN DISTRICT OF, EXAS.

 

II. BASIS OF JURISDICTION (Piace an “x” in One Box Only)

Il. CITIZENSHIP OF PRINCIPAL
(For Diversity Cases Only)

 

ES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-]1 U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State | 1 C 1 Incorporated or Principal Place QO 4 OC 4
of Business In This State
C 2 U.S. Government (]4 Diversity Citizen of Another State CO 2 C 2 Incorporated and Principal Place O 5 | 5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a C3 [_] 3 Foreign Nation Lle [Je
Foreign Country
IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY ___ OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY T1625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CT] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 1690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability C] 367 Health Care/ |_| 400 State Reapportionment
| 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical — Its 410 Antitrust
& Enforcement of Judgment Slander Personal Injury |_| 820 Copyrights a 430 Banks and Banking
[| 151 Medicare Act 330 Federal Employers’ Product Liability |_| 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability 368 Asbestos Personal | | 835 Patent - Abbreviated |__| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |] 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
C] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[| 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
[_] 190 Other Contract Product Liability [_] 380 Other Personal 720 Labor/Management __ SOCIAL SECURITY Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV

196 Franchise

n

 

Injury
| 362 Personal Injury -
Medical Malpractice

O 385 Property Damage
Product Liability

 

REAL PROPERTY

CIVIL RIGHTS

PRISONER PETITIONS

740 Railway Labor Act

751 Family and Medical
Leave Act

790 Other Labor Litigation

A

 

210 Land Condemnation

-| 220 Foreclosure
230 Rent Lease & Ejectment
240 Torts to Land

oi Tort Product Liability
[_] 290 All Other Real Property

 

440 Other Civil Rights
441 Voting
442 Employment

| 448 Education

 

Habeas Corpus:
463 Alien Detainee
510 Motions to Vacate

n

443 Housing/ Sentence
Accommodations [| 530 General
| 445 Amer. w/Disabilities - | 535 Death Penalty
Employment Other:
446 Amer. w/Disabilities - 540 Mandamus & Other
Other 550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

791 Employee Retirement
Income Security Act

[____IMMIGRATION__|

862 Black Lung (923)

864 SSID Title XVI
865 RSI (405(g))

863 DIWC/DIWW (405(g)) |__

Lt}

850 Securities/Commodities/
Exchange
890 Other Statutory Actions

 

 

 

oe L TAX SUITS.
870 Taxes (U.S. Plaintiff
or Defendant)

|] 871 IRS—Third Party
26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

r | 891 Agricultural Acts
|] 893 Environmental Matters
895 Freedom of Information
Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
|] 950 Constitutionality of
State Statutes

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

2

1 Original
Proceeding

Removed from
State Court

3

TCPA USC 227

Remanded from
Appellate Court

VI. CAUSE OF ACTION

 

VII. REQUESTED IN

Brief description of cause:
TELEMARKETING CALLS AND TEXTS
(_] CHECK IF THIS IS A CLASS ACTION

C4 Reinstated or Oo 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Reopened

DEMAND $

Transfer

CHECK YES only i

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

f demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [elves [JNo
VII. RELATED CASKE(S)
IF ANY (See instructions): GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
7-13-2021 ‘
FOR OFFICE USE ONLY /{——
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
cee tre te rn

Case 3:21-cv-01411-D Documenti3:,,Filed.06/17/21 Page 270f27 PagelD31

vais en ous
$2.0

a a —_—— ;
~ Joe Hunsinger ; - : ‘
7216 CF Hawn Frwy. 4 i Ba
~. Dallas, Texas 75217 © ait asian
- © 1000
: ne Sats 7ane2 Re304Mi 13100-40

     

     

Federal Court
1100 Commerce St # 1452
_ Dallas,
